An unpublis ~- order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

JENNIFER WILLIS, No. 66635
Appellant, .
 FELE 
CACH, LLC,
n___ﬂpﬁlﬁﬂk_ SEP 0 9 2015

TRACIE  LINDEMAN
CLER’K OF SUPREME COURT

BY

ORDER DISMTS‘SHVG J'1PPEAL

When this proper person appeal was docketed, this court gave

    

SEPUT‘! CLERK

appellant 40 days to file and serve the civil proper person appeal
statement. Appellant’s civil proper person appeal statement was due in
this court by'June 28, 2015. To date, appellant has failed to file the civil
proper person appeal statement or otherwise respond to this court’s

directive. Accordingly, we conclude that appellant has abandoned this

appeal; and we

ORDER this appeal DISMISSED.

 

 

cc: Hon. Nancy L. Allf, District Judge
Paul H. Sehoﬁeld, Settlement Judge
Jennifer Willis
Stephen R“ Kopolow
Eighth District. Court Clerk
SUPREME Geom-

or
NEVADA

(0} 1941A «71% IS ' 2 73%